Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00769-CV

  Alberto ORTIZ, Trustee of the Rolando Rafael Saenz Trust and as Limited Partner of Las
Blancas Minerals, L.P., and Rolando Rafael Saenz, as Limited Partner of Las Blancas Minerals,
                                            L.P.,
                                        Appellants

                                             v.

 LAS BLANCAS MINERALS, L.P., Pedro I. Saenz, Jr., Maria Graciela Saenz Martinez, San
  Pedro Minerals, L.P., Saenz Management Co., L.L.C., and Las Blancas Investments, L.P.,
                                      Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ002991D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against the Appellants.

       SIGNED February 19, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice